DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/22 has been entered. 

Response to Amendment
The amendment filed 8/2/22 (hereinafter “amendment”) has been accepted and entered. Accordingly, claim 1 is amended and claims 5-7 are canceled. Claims 9-19 were previously withdrawn. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With respect to claim 1, the limitation “the mobile device” lacks antecedent basis. It is recommended to amend the limitation to recite “a 
Claim 3 is further rejected as indefinite and lacking antecedent basis for the limitation “the second entertainment setting” since it is not previously recited. 

Allowable Subject Matter
Claims 1-4 and 8 are allowable if all 112(b) requirements are complied with. The following is an examiner’s statement of reasons for allowance: The prior art does not teach, disclose or suggest the limitation of “A vehicle, comprising: 
a controller, programmed to load a first non-person entity (NPE) associated with a first user from the mobile device to configure vehicle settings, the first NPE including a first entertainment setting associated with a first service;
identify the first user is associated with a family group; 
load the first service; 
identify a second service is subscribed by the second user associated with the family group and shared to the family group; 
responsive to receiving a request to load a second service, load the second service regardless a presence of the second user in the vehicle; 
identify a third radio station is subscribed by the second user and unshared to the family group; 
responsive to receiving a request to load a third radio station and detecting an absence of the second user in the vehicle, decline to load the third service; and 
responsive to detecting the second user entering the vehicle while the first user remains in the vehicle, load the third service” as recited in claim 1. 
With respect to claim 1, the best prior art, Penilla, fails to teach, disclose or suggest the detailed combination of limitations carried out in the order required by the claim. For example, Penilla and the prior art does not disclose a vehicle controller that loads a first NPE including a first entertainment setting associated with a first service, the NPE associated with a first user from a mobile device, then identifying the first user is associated with a family group, then identifying a second service is subscribed by a second user in the family group where the second service must also be shared to the family group, then loading the second service whether or not the second user is present in the vehicle, then identifying a radio station is subscribed by the second user and unshared with the family group, then receiving a request to load the radio station subscribed by the second user and unshared, detecting the second user is absent from the vehicle and declining to load the third radio station, and then responsive to detecting the second user entering the vehicle, while the first user remains in the vehicle, loading the radio station. Per the 112(b) rejection above, “third radio station” and “third service appear to be used interchangeably. For the purposes of indicating allowable subject matter, third service is interpreted as “radio station”. The indication of allowable subject matter may change based on any amendments removing “radio station” from the claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667